UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 10-Q T QUARTERLY REPORT UNDER SECTION 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED: June 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NUMBER: 000-50224 SECURITY CAPITAL CORPORATION (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) MISSISSIPPI 64-0681198 (STATE OF INCORPORATION) (I. R. S. EMPLOYER IDENTIFICATION NO.) 295 HIGHWAY 6 WEST/ P. O. BOX 690 BATESVILLE, MISSISSIPPI 38606 (ADDRESS OF PRINCIPAL (ZIP CODE) EXECUTIVE OFFICES) 662-563-9311 (ISSUER’S TELEPHONE NUMBER, INCLUDING AREA CODE) NONE (FORMER NAME, ADDRESS AND FISCAL YEAR, IF CHANGED SINCE LAST REPORT INDICATE BY CHECK MARK WHETHER THE ISSUER:(1) HAS FILED ALL REPORTS REQUIRED TO BE FILED BY SECTION 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 DURING THE PRECEDING 12 MONTHS (OR FOR SUCH SHORTER PERIOD THAT THE REGISTRANT WAS REQUIRED TO FILE SUCH REPORTS), AND (2) HAS BEEN SUBJECT TO SUCH FILING REQUIREMENTS FOR THE PAST 90 DAYS. T YES£ NO INDICATE BY CHECK MARK WHETHER THE REGISTRANT IS A LARGE ACCELERATED FILER, AN ACCELERATED FILER OR A NON-ACCELERATED FILER.SEE DEFINITION OF “ACCELERATED FILER AND LARGE ACCELERATED FILER” IN RULE 12B-2 OF THE EXCHANGE ACT.(CHECK ONE): LARGE ACCELERATED FILER £ ACCELERATED FILER T NON-ACCELERATED FILER £ INDICATE BY CHECK MARK WHETHER THE REGISTRANT IS A SHELL COMPANY (AS DEFINED IN RULE 12B-2 OF THE EXCHANGE ACT.) £ YEST NO INDICATE THE NUMBER OF SHARES OUTSTANDING OF EACH OF THE ISSUER’S CLASSES OF COMMON STOCK AS OF JUNE 30, 2007. TITLE OUTSTANDING COMMON STOCK, $5.00 PAR VALUE 2,745,020 SECURITY CAPITAL CORPORATION FORM 10-Q SECOND QUARTER 2 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Consolidated Balance Sheets June 30, 2007 and December 31, 2006 Consolidated Statements of Income Six months and three months ended June 30, 2007 and 2006 Consolidated Statements of Comprehensive Income Six months and three months ended June 30, 2007 and 2006 Consolidated Statements of Cash Flows Six months ended June 30, 2007 and 2006 Notes to Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures about Market Risk Item 4. Controls and Procedures PART II. OTHER INFORMATION Item 1. Legal Proceedings Item 2. Changes in Securities Item 3. Defaults upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits and Reports on Form 8-K Table of Contents PART 1 – FINANCIAL INFORMATION ITEM NO. 1 FINANCIAL STATEMENTS SECURITY CAPITAL CORPORATION CONSOLIDATED BALANCE SHEETS (dollar amounts presented in thousands) (Unaudited) June 30, Dec. 31, 2007 2006 ASSETS Cash and due from banks $ 17,204 $ 23,073 Interest-bearing deposits with banks 4,855 374 Total cash and cash equivalents 22,059 23,447 Federal funds sold 9,600 - Term deposits with other banks 198 198 Securities available-for-sale 61,207 61,028 Securities held-to-maturity, estimated fair value of $7,510 in 2007 and $8,150 in 2006 7,397 7,850 Securities, other 1,789 2,250 Total securities 70,393 71,128 Loans, less allowance for loan losses of $4,601 in 2007 and $4,334 in 2006 342,995 322,324 Interest receivable 5,474 5,091 Premises and equipment 21,898 21,969 Intangible assets 3,874 3,874 Cash surrender value of life insurance 5,970 5,869 Other assets 4,209 4,429 Total Assets $ 486,670 $ 458,329 LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities: Noninterest-bearing deposits $ 54,863 $ 59,380 Time deposits of $100,000 or more 92,530 77,169 Other interest-bearing deposits 255,365 230,150 Total deposits 402,758 366,699 Interest payable 1,832 1,591 Federal Funds Purchased - 8,000 Borrowed funds 24,868 27,380 Other liabilities 2,328 2,675 Total Liabilities 431,786 406,345 Shareholders' equity: Common stock - $5 par value, 5,000,000 shares authorized, 2,753,557 shares issued in 2007 and 2006 13,768 13,768 Surplus 35,696 35,654 Retained Earnings 6,062 2,651 Accumulated other comprehensive income (599 ) (41 ) Treasury stock, at par, 8,537 shares and 9,487 shares in 2007 and 2006, respectively (43 ) (48 ) Total Shareholders' Equity 54,884 51,984 Total Liabilities and Shareholders' Equity $ 486,670 $ 458,329 Table of Contents SECURITY CAPITAL CORPORATION CONSOLIDATED STATEMENTS OF INCOME (dollar amounts presented in thousands) (Unaudited) (Unaudited) For the three months For the six months ended June 30, ended June 30, 2007 2006 2007 2006 INTEREST INCOME Interest and fees on loans $ 7,685 $ 6,786 $ 14,884 $ 12,881 Interest and dividends on securities 900 842 1,696 1,661 Federal funds sold 36 8 97 42 Other 24 49 115 107 Total interest income 8,645 7,685 16,792 14,691 INTEREST EXPENSE Interest on deposits 3,157 2,406 6,091 4,542 Interest on borrowings 330 184 616 343 Interest on federal funds purchased 26 79 48 103 Total interest expense 3,513 2,669 6,755 4,988 Net Interest Income 5,132 5,016 10,037 9,703 Provision for loan losses 161 242 434 483 Net interest income after provision for loan losses 4,971 4,774 9,603 9,220 OTHER INCOME Service charges on deposit accounts 1,297 1,125 2,559 2,237 Trust Department income 228 243 499 501 Securities net gain (loss) - 6 - (7 ) Impairment loss on securities - - (448 ) - Other income 249 193 487 420 Total other income 1,774 1,567 3,097 3,151 OTHER EXPENSES Salaries and employee benefits 2,578 2,298 5,079 4,572 Occupancy expense 621 468 1,213 889 Other operating expense 819 821 1,465 1,577 Total other expenses 4,018 3,587 7,757 7,038 INCOME BEFORE PROVISION FOR INCOME TAXES 2,727 2,754 4,943 5,333 PROVISION FOR INCOME TAXES 831 927 1,531 1,724 NET INCOME $ 1,896 $ 1,827 $ 3,412 $ 3,609 BASIC NET INCOME PER SHARE $ 0.69 $ 0.67 $ 1.24 $ 1.32 Table of Contents SECURITY CAPITAL CORPORATION CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (dollar amounts presented in thousands) (Unaudited) (Unaudited) For the three months For the six months ended June 30, ended June 30, 2007 2006 2007 2006 Net income $ 1,896 $ 1,827 $ 3,412 $ 3,609 Other comprehensive income, net of tax: Unrealized holding gains/(losses) (761 ) (546 ) (830 ) (631 ) Comprehensive income $ 1,135 $ 1,281 $ 2,582 $ 2,978 Table of Contents SECURITY CAPITAL CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (dollar amounts presented in thousands) (Unaudited) Six months ended June 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: NET INCOME 3,412 3,609 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 434 483 Amortization of premiums and discounts on securities, net 65 162 Depreciation and amortization 569 477 FHLB stock dividend 45 (29 ) Loss (gain) on securities - 7 Impairment loss on securities 448 - Gain on sale/disposal of other assets (12 ) (36 ) Changes in: Interest receivable (383 ) (380 ) Cash value of life insurance, net (102 ) (95 ) Other assets 170 (6,611 ) Interest payable 241 289 Other liabilities (347 ) (1,124 ) Net cash provided by operating activities 4,540 (3,248 ) CASH FLOWS FROM INVESTING ACTIVITIES Increase in loans (20,938 ) (20,658 ) Purchase of securities available for sale (25,405 ) (6,500 ) Proceeds of maturities and calls of securities available for sale 24,064 9,866 Proceeds of maturities and calls of securities held to maturity 210 - Additions to premises and equipment (213 ) 2,660 Proceeds of sale of other assets 360 510 Changes in: Federal funds sold (9,600 ) - Net cash used in investing activities (31,522 ) (14,122 ) CASH FLOWS FROM FINANCING ACTIVITIES Changes in: Deposits 36,059 6,871 Federal funds purchased (8,000 ) (3,000 ) Reissuance of treasury stock 46 30 Repayment of debt (32,026 ) (1,388 ) Proceeds from issuance of debt 29,515 12,712 Net cash provided by financing activities 25,594 15,225 Net increase in cash and cash equivalents (1,388 ) (2,145 ) Cash and cash equivalents at beginning of period 23,447 19,677 Cash and cash equivalents at end of period 22,059 17,532 Cash paid during the period for: Interest 6,514 4,699 Income taxes 1,588 1,821 Table of Contents SECURITY CAPITAL CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE A –
